Exhibit 10.31.1


EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT
THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made
and entered into as of July 18, 2018, and is effective as of the Commencement
Date set forth in the Employment Agreement (hereinafter defined) (the “Effective
Date”), by and between Mueller Water Products, Inc. (the “Company”), a Delaware
corporation, and Steven S. Heinrichs (“Executive”).
WHEREAS, as set forth in Section 2(a) of Executive’s Employment Agreement with
the Company, dated as of July 18, 2018 (the “Employment Agreement”), Executive
will commence employment with the Company as of the Commencement Date set forth
in the Employment Agreement; and
WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of Executive’s services; and Executive is desirous
of having such assurances; and
WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to Executive’s competence or
past contributions. Such uncertainty may result in the loss of the valuable
services of Executive to the detriment of the Company and its shareholders; and
WHEREAS, both the Company and Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by Executive objectively and
with reference only to the business interests of the Company and its
shareholders; and
WHEREAS, Executive will be in a better position to consider the Company’s best
interests if Executive is afforded reasonable security, as provided in this
Agreement, against altered conditions of employment which could result from any
such Change in Control or acquisition.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
Article 1.
Definitions

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
(a)
“Base Salary” means, at any time, the then regular annual rate of pay Executive
is receiving as annual salary, excluding amounts: (i) received under short-term
or long-term incentive or other bonus plans, regardless of whether or not the
amounts are deferred, or (ii) designated by the Company as payment toward
reimbursement of expenses.

(b)
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

(c)
“Board” means the Board of Directors of the Company.

(d)
“Cause” shall be determined solely by the Committee in the exercise of good
faith and reasonable judgment, and shall mean the occurrence of any one or more
of the following:

(i)
Executive’s conviction or guilty plea of a felony or conviction or guilty plea
of any crime involving fraud or dishonesty;

(ii)
Executive’s theft or embezzlement of property from the Company;






--------------------------------------------------------------------------------




(iii)
Executive’s willful and continued refusal to perform the duties of his or her
position in all material respects (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness), that continues for
more than 15 business days after the Company gives Executive written notice of
the failure, specifying what duties Executive failed to perform and an
opportunity to cure;

(iv)
Executive’s fraudulent preparation of financial information of the Company;

(v)
Executive’s willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise, provided that no act or
failure to act on Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that the action or omission was in the best interests of the Company; or

(vi)
Executive’s willful violation of material Company policies or procedures,
including but not limited to, the Company’s Code of Business Conduct and Ethics
and Compliance Program (or any successor policy) then in effect.

(e)
“Change in Control” of the Company shall mean the occurrence of any one or more
of the following events:

(i)
Any Person (other than the Company or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
such proportionately owned corporation) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 30%
of the combined voting power of the Company’s then outstanding securities;

(ii)
During any period of not more than 36 consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority (rounded up to the nearest whole
number) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(iii)
The consummation of a merger or consolidation of the Company with any other
corporation or entity, other than: (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 66-2/3% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than 30% of
the combined voting power of the Company’s then outstanding securities; or

(iv)
The Company’s stockholders approve a plan or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction or series of transactions having a similar effect).

(f)
“Code” means the Internal Revenue Code of 1986, as amended.

(g)
“Committee” means the Compensation and Human Resources Committee of the Board,
or, if no Compensation and Human Resources Committee exists, then the full
Board, or a committee of Board members, as appointed by the full Board to
administer this Agreement.



-2-



--------------------------------------------------------------------------------




(h)
“Company” means Mueller Water Products, Inc., a Delaware corporation, or any
successor thereto as provided in Article 9 herein.

(i)
“Disability” or “Disabled” means that Executive has been physically or mentally
incapacitated so as to render Executive incapable of performing the essential
functions of any substantial gainful activity, or Executive has received income
replacement benefits under a Company plan for at least three months, and, in
either instance, that incapacity is expected to result in death or to last for a
continuous period of at least 12 months. Executive’s receipt of disability
benefits under the Company’s long-term disability plan or receipt of Social
Security disability benefits shall be deemed conclusive evidence of Disability
for purposes of this Agreement.

(j)
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as provided in Section 2.2 herein, which triggers the payment of
Severance Benefits hereunder.

(k)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l)
“Federal Funds Rate” shall mean the “Federal Funds Rate” as published by The
Wall Street Journal.

(m)
“Good Reason” means, without Executive’s express written consent, the occurrence
after a Change in Control of the Company of any one or more of the following:

(i)
An action by the Company resulting in a material diminution in Executive’s
authority, duties, or responsibilities from those in effect as of 90 days prior
to the Change in Control;

(ii)
The Company’s relocation of Executive’s principal place of employment to a
location outside a 50-mile radius of Atlanta, Georgia;

(iii)
A material reduction by the Company of Executive’s Base Salary in effect on the
Effective Date, or as the same may be increased from time to time;

(iv)
The failure of the Company to continue in effect any of the Company’s short- and
long-term incentive compensation plans, or employee benefit or retirement plans,
policies, practices, or other compensation arrangements in which Executive
participates unless such failure to continue the plan, policy, practice, or
arrangement pertains to all plan participants generally; or the failure by the
Company to continue Executive’s participation therein on substantially the same
basis, both in terms of the amount of benefits provided and the level of
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control of the Company;

(v)
The failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform the Company’s obligations under
this Agreement, as contemplated in Article 9 herein; and

(vi)
A material breach of this Agreement;

provided, however, that none of the events described in this sentence shall
constitute Good Reason unless and until (v) Executive reasonably determines in
good faith that a Good Reason condition has occurred, (w) Executive first
notifies the Company in writing describing in reasonable detail the condition
which constitutes Good Reason within 30 days of its occurrence, (x) the Company
fails to cure such condition within 30 days after the Company’s receipt of such
written notice, and Executive has cooperated in good faith with the Company’s
efforts to cure such condition, (y) notwithstanding such efforts, the Good
Reason condition continues to exist, and (z) Executive terminates his employment
within 30 days after the end of such 30-day cure period. If the Company cures
the Good Reason condition during such cure period, Good Reason shall be deemed
not be have occurred.
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.


-3-



--------------------------------------------------------------------------------




(n)
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

(o)
“Notice of Termination for Good Reason” shall mean a notice that (i) indicates
the specific termination provision or provisions relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination for Good Reason and (iii) indicates a date of termination of
employment. The failure by Executive to set forth in the Notice of Termination
for Good Reason any facts or circumstances which contribute to the showing of
Good Reason shall not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his rights
hereunder. The Notice of Termination for Good Reason shall provide for a date of
termination of employment not less than 30 nor more than 60 days after the date
such Notice of Termination for Good Reason is given, provided that in the case
of the events set forth in Article I, Section (o), subsections (i) or (ii), the
date may be not less than 20 days after the giving of such notice.

(p)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

(q)
“Qualifying Termination” means Executive’s “separation from service” (as such
term is used in Section 409A of the Code) upon any of the events described in
Section 2.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

(r)
“Severance Benefits” mean the payment of severance compensation as provided in
Section 2.3 herein.

Article 2.
Severance Benefits

2.1    Right to Severance Benefits. Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 herein, if there has
been a Change in Control of the Company and if, within 24 calendar months
thereafter, Executive’s employment with the Company shall end for any reason
specified in Section 2.2 herein as being a Qualifying Termination.
Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, voluntary normal retirement (as defined under the then established
rules of the Company’s tax-qualified retirement plan), or due to a voluntary
termination of employment for reasons other than as specified in Section 2.2(b)
herein.
If benefits are triggered hereunder, and under another Company-related severance
plan or program, or any employment agreement between the Company and Executive,
the benefits under this Agreement shall be paid under the terms hereof, and any
duplicative benefits under such other plan or program shall be forfeited.
2.2    Qualifying Termination. The occurrence of any one of the following events
within 24 months after a Change in Control of the Company shall trigger the
payment of Severance Benefits to Executive under this Agreement:
(a)
The Company’s involuntary termination of Executive’s employment without Cause;
and

(b)
Executive’s voluntary employment termination of the Executive’s employment for
Good Reason.

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death, Disability, or voluntary normal
retirement (as such term is defined under the then established rules of the
Company’s tax-qualified retirement plan), Executive’s voluntary termination of
Executive’s employment for reasons other than as specified in Section 2.2(b)
herein, or the Company’s involuntary termination of Executive’s employment for
Cause.


-4-



--------------------------------------------------------------------------------




2.3    Description of Severance Benefits. In the event Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to Executive and provide him with the following
Severance Benefits:
(a)
A lump-sum payment of accrued and unpaid Base Salary and other accrued benefits
through the Effective Date of Termination of employment paid on the same basis
as paid upon any voluntary termination of employment. Such lump sum amount shall
be paid in accordance with the Company’s normal payroll procedures.

(b)
A lump-sum amount equal to Executive’s annual bonus award earned as of the
Effective Date of Termination, based on actual year-to-date performance, as
determined at the Committee’s discretion (excluding any special bonus payments),
except that the bonus will be prorated for the portion of the fiscal year during
which Executive was actively employed and will be paid within 75 days following
the Effective Date of Termination. This payment will be in lieu of any other
payment to be made to Executive under the annual bonus plan in which Executive
is then participating for the plan year.

(c)
An aggregate amount equal to one and one-half (1.5) multiplied by the sum of the
following: (i) the higher of: (A) Executive’s annual rate of Base Salary in
effect upon the Effective Date of Termination, or (B) Executive’s annual rate of
Base Salary in effect on the date of the Change in Control; and (ii) the average
of the actual annual bonus earned (whether or not deferred) by Executive under
the annual bonus plan (excluding any special bonus payments) in which Executive
participated in the three (3) years preceding the year in which Executive’s
Effective Date of Termination occurs. If Executive has less than three (3) years
of annual bonus participation preceding the year in which Executive’s Effective
Date of Termination occurs, then Executive’s annual target bonus established
under the annual bonus plan in which Executive is then participating for the
bonus plan year in which Executive’s Effective Date of Termination occurs shall
be used for each year that Executive did not participate in the annual bonus
plan, up to a maximum of three (3) years, to calculate the three (3) year
average bonus payment. Payments shall be made in 18-monthly installments. The
first (1st) installment shall be equal to 1/18th of the aggregate amount, and
shall be paid on the 60th day following the Effective Date of Termination, and
subsequent installments shall be paid on the last business day of each
succeeding month; provided that Executive’s entitlement to each such installment
shall be contingent upon execution (and non-revocation) by Executive of a
release as described in Section 10.1 before the payment date under this
Agreement for each such installment. Each monthly installment thereafter shall
increase by a percentage equal to 1/12th of the Federal Funds rate in effect on
the last day of the month preceding payment. All payments are subject to
applicable taxes.

(d)
A lump-sum amount equal to one-half (0.5) multiplied by the sum of the
following: (i) the higher of: (A) Executive’s annual rate of Base Salary in
effect upon the Effective Date of Termination, or (B) Executive’s annual rate of
Base Salary in effect on the date of the Change in Control; and (ii) the average
of the actual annual bonus earned (whether or not deferred) by Executive under
the Company’s annual bonus plan (excluding any special bonus payments) in which
Executive participated in the three (3) years preceding the year in which
Executive’s Effective Date of Termination occurs. If Executive has less than
three years of annual bonus participation preceding the year in which
Executive’s Effective Date of Termination occurs, then Executive’s annual target
bonus established under the Company’s annual bonus plan in which Executive is
then participating for the bonus plan year in which Executive’s Effective Date
of Termination occurs shall be used for each year that Executive did not
participate in the annual bonus plan, up to a maximum of three years, to
calculate the three year average bonus payment. All payments are subject to
applicable taxes.



-5-



--------------------------------------------------------------------------------




(e)
An immediate full vesting and lapse of all restrictions on any and all
outstanding equity-based long-term incentives, including but not limited to
stock options and restricted stock awards held by Executive, provided that any
performance-based awards shall vest assuming target performance. This provision
shall override any conflicting language contained in Executive’s respective
Award Agreements.

(f)
Executive will continue group life insurance coverage for a period of 18 months
following the date of termination of employment on the same terms and conditions
as prior to the termination of employment.

(g)
To the extent provided by federal COBRA law, and the Company’s group health
insurance plan as in effect from time to time, Executive will be eligible to
continue Executive’s group health insurance benefits for Executive and
Executive’s eligible dependents at Executive’s own expense. Such coverage shall
be subject to Executive’s timely election of COBRA continuation coverage, the
timely payment of all required premiums, and the satisfaction of all other
applicable requirements as in effect from time to time.

(h)
The Company will cover Executive’s reasonable and documented expenses related to
outplacement services, the cost and duration of which shall be determined by the
Company in its sole discretion; provided, however, the outplacement assistance
is intended to be exempt from Section 409A of the Code under the exemption in
Treas. Reg. § 1.409A-1(b)(9)(v)(A) and, thus, (i) the services will be limited
as necessary to be “reasonable” under Section 409A of the Code, (ii) the
services shall be provided by no later than the last day of the second calendar
year following the year in which Executive's date of termination of employment
occurs, and (iii) no related payments will be paid beyond the third calendar
year after the year in which Executive’s termination of employment occurs.

In addition, in the event that the Company elects to terminate Executive’s
employment on account of Disability within 24 months following a Change in
Control, Executive will also be entitled to an immediate full vesting and lapse
of all restrictions on the Sign-On RSUs (as defined in the Employment
Agreement).
2.4    Best-Net Benefit and Compliance with Section 280G of the Code.
Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the Severance Benefits or
any other payment or benefit under this Agreement, under any other agreement
between Executive and the Company, or pursuant to any plan, arrangement, program
or policy of the Company (in the aggregate, the “Aggregate Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Code and, but for
this Section 2.4, would not be fully deductible by the Company or its affiliates
for federal income tax purposes because of Section 280G of the Code or any
successor provision thereto (or that would result in Executive being subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
thereto), such Aggregate Payments will be reduced to the extent necessary such
that no portion of the Aggregate Payments will be subject to the excise tax
imposed by Section 4999 of the Code, or any successor provision thereto;
provided, that such a reduction will be made only if, by reason of such
reduction, Executive’s net after-tax benefit exceeds the net after-tax benefit
Executive would realize if such reduction were not made.


2.5    Termination for Disability. Following a Change in Control, if Executive’s
employment is terminated with the Company due to Disability, Executive’s
benefits shall be determined in accordance with the Company’s retirement,
insurance, and other applicable plans and programs then in effect.
2.6    Termination for Retirement or Death. Following a Change in Control, if
Executive’s employment with the Company is terminated by reason of his voluntary
normal retirement (as defined under the then established rules of the Company’s
tax-qualified retirement plan), or death, Executive’s benefits shall be
determined in accordance with the Company’s retirement, survivor’s benefits,
insurance, and other applicable programs then in effect.


-6-



--------------------------------------------------------------------------------




2.7    Termination for Cause or by Executive Other Than for Good Reason.
Following a Change in Control, if Executive’s employment is terminated either:
(i) by the Company for Cause; or (ii) voluntarily by Executive for reasons other
than as specified in Section 2.2(b) herein, the Company shall pay Executive his
full Base Salary at the rate then in effect, accrued vacation, and other items
earned by and owed to Executive through the Effective Date of Termination, plus
all other amounts to which Executive is entitled under any compensation plans of
the Company at the time such payments are due, and the Company shall have no
further obligations to Executive under this Agreement.
2.8    Notice of Termination. Any termination of Executive’s employment by the
Company for Cause shall be communicated by Notice of Termination to Executive.
Termination of Executive’s employment by Executive for Good Reason requires
delivery of a Notice of Termination by Executive for Good Reason given to the
Company’s Senior Vice President of Human Resources within 90 days of the
occurrence of the event giving rise to the Notice, unless such circumstances are
substantially corrected prior to the date of termination specified in the Notice
of Termination for Good Reason.
Article 3.
Form and Timing of Severance Benefits

3.1    Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 2.3(a), 2.3(b), and 2.3(d) herein shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the Effective
Date of Termination, but in no event later than the 75th day following the date
of Executive’s Effective Date of Termination. Notwithstanding anything to the
contrary herein, if Executive is a “specified employee” under Section 409A of
the Code, then any payment(s) to Executive described under Section 2.3 herein
upon his or her termination of employment that (A) constitute “deferred
compensation to an Executive under Section 409A; (B) are not exempt from Section
409A on account of separation of service (within the meaning of Section 409A)
and (C) are otherwise payable within 6 months after Executive’s termination of
employment shall instead be made on the date 6 months and one day after such
termination of employment, and such payment(s) shall be increased by an amount
equal to interest on such payment(s) at a rate of interest equal to the Federal
Funds Rate in effect as of the date of termination of employment from the date
on which such payment(s) would have been made in the absence of this provision
and the payment date described in this sentence. Executive’s right to receive
any installment payments shall be treated as a right to receive a series of
separate and distinct payments. In no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement, to the extent such payment is subject to Section 409A of the Code.
3.2    Reimbursements and In-Kind Benefits. Any reimbursements and in-kind
benefits provided under this Agreement that constitute deferred compensation
within the meaning of Section 409A shall be made or provided in accordance with
the requirements of Section 409A, including, without limitation, that (i) in no
event shall any fees, expenses or other amounts eligible to be reimbursed by the
Company under this Agreement be paid later than the last day of the calendar
year next following the calendar year in which the applicable fees, expenses or
other amounts were incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits that the Company is obligated to pay or
provide, in any given calendar year shall not affect the expenses that the
Company is obligated to reimburse, or the in-kind benefits that the Company is
obligated to pay or provide, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; (iii) Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than Executive’s
remaining lifetime.
3.3    Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally shall
be required. The Company does not guarantee any particular tax treatment or
outcome for Executive.
Article 4.
Noncompetition and Confidentiality

4.1
Consideration for Restrictive Covenants. Severance benefits paid under this
Agreement to Executive shall constitute consideration for Executive’s agreement
to be bound by the restrictive covenants set forth in this Article 4.



-7-



--------------------------------------------------------------------------------




4.2
Noncompetition. Executive agrees as follows:

(a)
Executive will not perform Competitive Services, directly or indirectly, for any
person, entity, business, or enterprise in the United States (the “Territory”)
engaged in the business of the Company as being carried on as of the date of
termination of Executive’s employment (“Competing Business”) for a period of 12
months following the date of such termination of employment. For purposes of the
foregoing restriction, “Competitive Services” means performing services in a
senior leadership position for any person, firm, partnership, corporation,
limited liability company, or other entity that manufactures water
infrastructure or pipe-related products for use in non-residential construction
and duties substantially similar to those duties Executive will perform for the
Company under this Agreement or, in the case of managerial or executive duties,
managerial or executive duties for a Competing Business.

(b)
Executive acknowledges and agrees that:

(i)
Executive is familiar with the business of the Company and the commercial and
competitive nature of the industry and recognizes that the value of the
Company’s business would be injured if Executive performed Competitive Services
for a Competing Business;

(ii)
The restrictive covenants contained in this Agreement are essential to the
continued good will and profitability of the Company;

(iii)
In the course of employment with the Company, Executive will become familiar
with the trade secrets and other Confidential Information (as defined below) of
the Company and its subsidiaries, affiliates, and related entities, and that
Executive’s services will be of special, unique, and extraordinary value to the
Company; and

(iv)
Executive’s skills and abilities enable Executive to seek and obtain similar
employment in a business other than a Competing Business, and Executive
possesses other skills that will serve as the basis for employment opportunities
that are not prohibited by this Agreement. When Executive’s employment with the
Company terminates, Executive expects to be able to earn a livelihood without
violating the terms of this Agreement.

4.3    Nonsolicitation of Employees and Contractors. During the term of
Executive’s employment with the Company and for a period of 12 months following
the date of termination of Executive’s employment with the Company for any
reason whatsoever, Executive shall not, either on his own account or for any
person, firm, partnership, corporation, limited liability company, or other
entity; (a) solicit any employee of the Company to leave his or her employment
with the Company (or any of its affiliates); (b) induce or attempt to induce any
such employee to breach his or her employment arrangements with the Company (or
any of its affiliates) or (c) induce or attempt to induce any independent
contractors to leave or terminate their relationships with the Company(or any of
its affiliates).
4.4    Nonsolicitation of Customers. During the term of Executive’s employment
with the Company and for a period of two years following the date of termination
of Executive's employment with the Company for any reason whatsoever, Executive
shall not, directly or indirectly, solicit or attempt to solicit any current
customer of the Company or any of its affiliates with which Executive had
material contact during his employment with the Company: (a) to cease doing
business in whole or in part with or through the Company or any of its
affiliates; or (b) to do business with any other person, firm, partnership,
corporation, limited liability company, or other entity which performs services
competitive to those provided by the Company or any of its affiliates. The
foregoing restriction on post-employment conduct shall apply only to
solicitation for the purpose of selling or offering products or services that
are similar to or which compete with those products or services offered by the
Company (or any of its affiliates) during the period of Executive’s employment.
For purposes of this Article II, Section 3, “material contact” shall be defined
as any communication intended or expected to develop or further a business
relationship and customers about which Executive learned confidential
information as a result of his employment with the Company.


-8-



--------------------------------------------------------------------------------




4.5    Confidentiality. The Company has advised Executive and Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. All Protected Information shall remain confidential permanently and no
Executive shall at any time, directly or indirectly, divulge, furnish, or make
accessible to any person, firm, corporation, association, or other entity
(otherwise than as may be required in the regular course of Executive’s
employment with the Company), nor use in any manner, either during the term of
employment or after termination, at any time, for any reason, any Protected
Information, or cause any such information of the Company to enter the public
domain.
For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company,
is not Protected Information.
4.6    Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive’s employment by the Company or any of its
subsidiaries.
4.7    Nondisparagement. At all times, Executive agrees not to disparage the
Company or otherwise make comments harmful to the Company’s reputation.
Article 5.
Protected Rights

5.1    Notwithstanding any other provision of this Agreement, nothing contained
in this Agreement limits Executive’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents Executive from
providing truthful information in response to a lawfully issued subpoena or
court order. Further, this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.
5.2    Executive is hereby notified that under the Defend Trade Secrets Act: (i)
no individual will be held criminally or civilly liable under federal or state
trade secret law for disclosure of a trade secret (as defined in the Economic
Espionage Act) that is: (A) made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and made
solely for the purpose of reporting or investigating a suspected violation of
law; or, (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.
Article 6.
The Company’s Payment Obligation

6.1    Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against Executive or anyone else. All amounts payable by
the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.


-9-



--------------------------------------------------------------------------------




Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Agreement, and
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Sections 2.3(g) and 2.3(h) herein.
6.2    Contractual Rights to Benefits. This Agreement establishes and vests in
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.
6.3    Clawback. Notwithstanding anything herein to the contrary and only to the
extent required by law, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under applicable securities
laws or regulations of any stock exchange, Executive agrees to reimburse the
Company for (a) any Severance Benefits received by Executive from the Company
during the 12-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurs) of the
document(s) embodying such financial reporting requirement and (b) any profits
realized from the sale of securities of the Company during that 12-month period.
The Compensation Committee of the Board shall have the exclusive authority to
interpret and enforce this provision.
Article 7.
Term of Agreement

This Agreement will commence on the Effective Date and shall continue in effect
for two full years. However, at the end of such two year period and, if
extended, at the end of each additional year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year, unless
either party delivers written notice six months prior to the end of such term,
or extended term, stating that the Agreement will not be extended. In such case,
the Agreement will terminate at the end of the term, or extended term, then in
progress.
However, in the event of a Change in Control of the Company, the term of this
Agreement shall automatically be extended for two years from the date of the
Change in Control.
Article 8.
Legal Remedies

8.1    Payment of Legal Fees. If Executive incurs reasonable legal fees or other
expenses (including expert witness and accounting fees) on or after the date of
the Company’s announcement of a Change in Control and within a reasonable time
after the Change in Control occurs, in an effort to interpret this Agreement or
to secure, preserve, establish entitlement to, or obtain benefits under this
Agreement (including the fees and other expenses of Executive’s legal counsel),
the Company shall, regardless of the outcome of such effort, reimburse Executive
on a current basis for such fees and expenses. Reimbursement of legal fees and
expenses shall be made monthly within ten days after Executive’s written
submission of a request for reimbursement together with evidence that such fees
and expenses were incurred. If Executive does not prevail (after exhaustion of
all available judicial remedies) in respect of a claim by Executive or by the
Company hereunder, and the Company establishes before a court of competent
jurisdiction, by clear and convincing evidence, that Executive had no reasonable
basis for his claim hereunder, or for his response to the Company’s claim
hereunder, or acted in bad faith, no further reimbursement for legal fees and
expenses shall be due to Executive in respect of such claim and Executive shall
refund any amounts previously reimbursed hereunder with respect to such claim.
Notwithstanding the foregoing, any reimbursement payment must be paid to
Executive by the end of the calendar year next following the calendar year in
which Executive incurs the related fees or expenses.


-10-



--------------------------------------------------------------------------------




8.2    Dispute Resolution; Mutual Agreement to Arbitrate.
(a)
Executive and the Company agree that, except as otherwise provided in this
Agreement, final and binding arbitration shall be the exclusive remedy for any
controversy, dispute, or claim arising out of or relating to this Agreement or
Executive’s employment with the Company, including Executive’s hire, treatment
in the workplace, or termination of employment. For example, if Executive’s
employment with the Company is terminated and he contends that the termination
violates any statute, contract or public policy, then Executive will submit the
matter to arbitration for resolution, in lieu of any court or jury trial to
which Executive would otherwise might be entitled.

(b)
This Section covers all common law and statutory claims, including, but not
limited to, any claim for breach of contract (including this Agreement) and for
violation of laws forbidding discrimination on the basis of race, sex, color,
religion, age, national origin, disability, or any other basis covered by
applicable federal, state, or local law, and includes claims against the Company
and/or any parents, affiliates, owners, officers, directors, employees, agents,
general partners or limited partners of the Company, to the extent such claims
involve, in any way, this Agreement or Executive’s employment with the Company.
This Section covers all judicial claims that could be brought by either party to
this Agreement, but does not cover administrative claims for workers’
compensation or unemployment compensation benefits or the filing of charges with
government agencies that prohibit waiver of the right to file a charge.

(c)
The arbitration shall be governed by JAMS Employment Arbitration Rules and
Procedure except as modified herein. If a party chooses to have the arbitration
proceeding administered by a third party, then the arbitration shall be
administered by JAMS. If a party chooses to have the arbitration administered by
JAMS, then the arbitration will “commence” in accordance with the JAMS
Employment Arbitration Rules and Procedure. If a party chooses to have this
matter arbitrated privately, then the arbitration will be deemed to “commence”
on the date that the party provides a demand for arbitration and notice of
claims and remedies sought outlining the facts relied upon, legal theories, and
statement of claimed relief (“Demand”). The responding party shall serve a
response to the claims and any counterclaims within 15 business days from the
date of receipt of the Demand.

(d)
Any arbitration shall be held in Atlanta, Georgia (unless the parties mutually
agree in writing to another location within the United States) within 120 days
of the commencement of the arbitration.

(e)
The arbitration shall take place before a single arbitrator to be appointed by
mutual agreement of counsel for each party or, if counsel cannot agree, then
pursuant to the procedures set forth by JAMS. The parties may not have any ex
parte communications with the arbitrator.

(f)
The arbitrator may award any relief otherwise available to the parties by law or
equity.

(g)
The parties will be limited to two depositions per side, and limited written
discovery as may be required by the arbitrator, not to exceed that allowed under
the Federal Rules of Civil Procedure.

(h)
Any hearing shall be completed within 120 days of the date of commencement of
the arbitration, as the term “commencement” is defined by JAMS. The arbitrator
shall issue its award within 30 days of the last hearing day.



-11-



--------------------------------------------------------------------------------




(i)
Unless Executive objects, the Company will pay the arbitrator’s fees. Each party
shall pay its own costs and attorneys’ fees, if any, unless the arbitrator rules
otherwise. A court may enter judgment upon the arbitrator’s award, either by
confirming the award, or vacating, modifying or correcting the award, on any
ground referred to in the Federal Arbitration Act, or where the findings of fact
are not supported by substantial evidence, or where the conclusions of law are
erroneous.

(j)
The provisions of this Section are severable, meaning that if any provision in
this Section 8.2 (“Dispute Resolution: Mutual Agreement to Arbitrate”) is
determined to be unenforceable and cannot be reformed under applicable law, the
remaining provisions shall remain in full effect, provided however, that any
amendment of an unenforceable provision shall only be to the extent necessary
and shall preserve the intent of the parties hereto. It is agreed and understood
that the scope of this Section, including questions of arbitrability of any
dispute, shall be determined by the arbitrator.

(k)
Executive acknowledges that prior to accepting the provisions of this Section
8.2 and signing this Agreement, Executive has been given an opportunity to
consult with an attorney and to review the JAMS Employment Arbitration Rules and
Procedure that would govern the dispute resolution process under this Section.
In signing this Agreement, the parties acknowledge that the right to a court
trial and trial by jury is of value, and knowingly and voluntarily waive such
right for any dispute subject to the terms of this Section.

Initials:
 
Steven S. Heinrichs
 
SSH
 
 
 
 
 
 
 
Mueller Water Products, Inc.
 
SH

Article 9.
Successors

9.1    Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to Executive, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. Regardless of
whether such agreement is executed, this Agreement shall be binding upon any
successor in accordance with the operation of law and such successor shall be
deemed the “Company” for purposes of this Agreement.
9.2    Assignment by Executive. This Agreement shall inure to the benefit of and
be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If
Executive dies while any amount would still be payable to him hereunder had he
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or if there is no such designee, to Executive’s
estate.


-12-



--------------------------------------------------------------------------------






Article 10.
Miscellaneous

10.1    Release. As a condition of receiving any severance payments under this
Agreement, Executive must sign and not revoke, within 60 days following
Executive’s Effective Date of Termination, a written release of all claims
against the Company and its affiliates, directors, officers, employees, and
related entities, including, without limitation, claims relating to employment
discrimination of any kind, wage payment, breach of contract, claims for workers
compensation, unemployment, disability and severance claims that Executive has
or may have on Executive’s Effective Date of Termination. If such a general
release described in the immediately preceding sentence has not been executed
and delivered and become irrevocable on or before the end of such 60-day period,
no Severance Benefits shall be or become payable under this Agreement, except as
provided under Section 2.3(a).
10.2    Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between Executive and the Company or
any of its subsidiaries. Executive acknowledges that the rights of the Company
remain wholly intact to change or reduce at any time and from time to time his
compensation, title, responsibilities, location, and all other aspects of the
employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).
10.3    Entire Agreement. This Agreement and the Employment Agreement contains
the entire understanding of the Company and Executive with respect to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations, representations and statements, whether oral, written, implied or
expressed, relating to such subject matter. In addition, the payments provided
for under this Agreement in the event of Executive’s termination of employment
shall be in lieu of any severance benefits payable under any severance plan,
program, or policy of the Company to which he might otherwise be entitled.
10.4    Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
Executive at the last address he has filed in writing with the Company or, in
the case of the Company, at its principal offices.
10.5    Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
10.6    Conflicting Agreements. Executive hereby represents and warrants to the
Company that his entering into this Agreement, and the obligations and duties
undertaken by him hereunder, will not conflict with, constitute a breach of, or
otherwise violate the terms of, any other employment or other agreement to which
he is a party, except to the extent any such conflict, breach, or violation
under any such agreement has been disclosed to the Board in writing in advance
of the signing of this Agreement.
Notwithstanding any other provisions of this Agreement to the contrary, if there
is any inconsistency between the terms and provisions of this Agreement and the
terms and provisions of Company-sponsored compensation and welfare plans and
programs, the Agreement’s terms and provisions shall completely supersede and
replace the conflicting terms of the Company-sponsored compensation and welfare
plans and programs, where applicable.
10.7    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.


-13-



--------------------------------------------------------------------------------




Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to Executive hereunder to
the extent, but only to the extent, that such payment is prohibited by the terms
of any final order of a federal or state court or regulatory agency of competent
jurisdiction; provided, however, that such an order shall not affect, impair, or
invalidate any provision of this Agreement not expressly subject to such order.
10.8    Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by Executive and by a member of the Board, as applicable, or
by the respective parties’ legal representatives or successors.
10.9    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Georgia shall be the controlling law in all matters relating
to this Agreement without giving effect to principles of conflicts of laws.
Remainder of Page Intentionally Left Blank


-14-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


STEVEN S. HEINRICHS
 
MUELLER WATER PRODUCTS, INC.


By:
/s/ STEVEN S. HEINRICHS
 
By:
/s/ J. SCOTT HALL
 
Steven S. Heinrichs
 
 
J. Scott Hall
President and Chief Executive Officer





-15-

